 


110 HR 5644 IH: To provide for competitive development and operation of high-speed rail corridor projects.
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5644 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Mica (for himself, Mr. Shuster, Mr. Costa, Mr. Salazar, Mr. Bachus, Mr. Boozman, Mr. Boustany, Mr. Brown of South Carolina, Mr. Buchanan, Mrs. Capito, Mr. Mario Diaz-Balart of Florida, Mrs. Drake, Mr. Duncan, Mr. Ehlers, Ms. Fallin, Mr. Gerlach, Mr. Graves, Mr. LoBiondo, Mr. Mack, Mrs. Miller of Michigan, Mr. Moran of Kansas, Mr. Platts, Mr. Westmoreland, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To provide for competitive development and operation of high-speed rail corridor projects. 
 
 
1.Solicitation of proposals 
(a)In general 
(1)Northeast corridorNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue a request for proposals for projects for the financing, design, construction, and operation of an initial high-speed rail system operating between Washington, DC, and New York City. Such proposals shall be submitted to the Secretary not later than 150 days after the publication of such request for proposals. 
(2)Other projectsAfter a report is transmitted under section 5 with respect to projects described in paragraph (1), the Secretary of Transportation may issue a request for proposals for additional projects for the financing, design, construction, and operation of a high-speed rail system operating on any other corridor in the United States. Such proposals shall be submitted to the Secretary not later than 150 days after the publication of such request for proposals. 
(b)ContentsA proposal submitted under subsection (a) shall include— 
(1)the names and qualifications of the persons submitting the proposal; 
(2)a detailed description of the proposed route and its engineering characteristics; 
(3)the peak and average operating speeds to be attained; 
(4)the type of equipment to be used, including any technologies for— 
(A)maintaining an operating speed the Secretary determines appropriate; or 
(B)in the case of a proposal submitted under subsection (a)(1), achieving less than 2-hour express service between Washington, DC, and New York City; 
(5)the locations of proposed stations; 
(6)a detailed description of any proposed legislation needed to facilitate the project; 
(7)a financing plan identifying— 
(A)sources of revenue; 
(B)the amount of any proposed public contribution toward capital costs or operations; 
(C)ridership projections; and 
(D)the amount of private investment; 
(8)a description of how the project would contribute to the development of a national high-speed rail system, and an intermodal plan describing how the system will connect with other transportation links; 
(9)labor protections for existing railroad employees; 
(10)provisions to ensure that the proposal will be designed to operate in harmony with existing and projected future commuter and freight service; and 
(11)provisions for full fair market compensation for any asset or service acquired from a private person or entity, except as otherwise agreed to by the private person or entity. 
(c)DocumentsDocuments submitted or developed pursuant to this section shall not be subject to section 552 of title 5, United States Code. 
2.Determination of feasibility and establishment of commissionsNot later than 60 days after receipt of a proposal under section 1, the Secretary of Transportation shall— 
(1)make a determination as to whether the proposal is feasible; and 
(2)for each corridor for which one or more feasible proposals are received, establish a commission under section 3. 
3.CommissionsA commission referred to in section 2(2) shall consist of not more than 19 members, including— 
(1)the governor of the affected State or States, or their respective designees; 
(2)a rail labor representative, and a representative from a rail freight carrier using the relevant corridor, appointed by the Secretary of Transportation, in consultation with the chairman and ranking minority member of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; 
(3)the Secretary of Transportation or his designee; 
(4)the president of Amtrak or his designee;  
(5)the mayors of the three largest municipalities serviced by the proposed high-speed rail corridor; and 
(6)any other person the Secretary of Transportation considers appropriate. 
4.Commission consideration 
(a)In generalEach commission established under section 2(2) shall be responsible for reviewing the proposal or proposals with respect to which the commission was established, and not later than 90 days after the establishment of the commission, shall transmit to the Secretary, and to the chairman and ranking minority member of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a report which includes— 
(1)a summary of each proposal received; 
(2)a ranking of the order of the proposals according to feasibility, and cost and benefit to the public; 
(3)an indication of which proposal or proposals are recommended by the commission; and 
(4)an identification of any proposed legislative provisions which would facilitate implementation of the recommended project.  
(b)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals. 
5.Selection by SecretaryNot later than 60 days after receiving a report from a commission under section 4(a), the Secretary of Transportation shall transmit to the Congress a report that ranks all of the recommended proposals according to feasibility, and cost and benefit to the public.  
6.Northeast Corridor economic development studyNot later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Congress the results of an economic development study of Amtrak’s Northeast Corridor service between Washington, DC, and New York City. Such study shall examine how to achieve maximum utilization of the Northeast Corridor, including— 
(1)maximizing the assets of the Northeast Corridor for potential economic development purposes; 
(2)real estate improvement and financial return; 
(3)improved commuter and freight services; 
(4)optimum utility utilization in conjunction with potential separated high-speed rail passenger services; and 
(5)any other means of maximizing the economic potential of the Northeast Corridor.  
 
